Citation Nr: 0423383	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
temporomandibular joint dysfunction (TMJ).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from January 1985 to 
September 1993.  Her DD-214 shows 4 months and 4 days active 
service prior to January 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to an increased rating 
for migraine headaches.

In the May 2002 rating decision, the RO also denied 
entitlement to a compensable evaluation for TMJ disorder.   
In August 2002, the appellant filed a notice of disagreement 
(NOD) as to this issue.  However, the RO did not address this 
issue in an SOC.  Where an SOC has not been provided 
following the timely filing of an NOD, a remand to the RO is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
This issue is further addressed in the remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002).  The VCAA requires VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's duty to assist the veteran in the 
development of facts pertinent to her claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  In this case, the RO sent the veteran 
a letter in May 2003 pertaining to the migraine issue on 
appeal, which informed her that the evidence needed to 
support her claim for an increased rating for the service-
connected migraine disorder consisted of evidence showing 
that the disability had worsened.  The letter specified what 
evidence could be used, such as X-rays, tests, etc.  The 
letter did not clearly state which evidence, if any, must be 
obtained by the claimant and which evidence, if any, would be 
retrieved by VA.

Furthermore, the Board notes that the veteran was granted 
TDIU on the basis of several of her disabilities including 
her headaches.  However, in the February 2004 VA examination, 
the examiner did not discuss the level of economic impairment 
caused by the migraines.  Moreover, the examiner also noted 
that the claims file was not available for evaluation.  The 
diagnostic code addressing migraines appears to require that 
a review of the claims file should be done to help assess the 
degree of functional impairment caused by the migraines.  

Finally, it is noted that the veteran filed a notice of 
disagreement with the RO's May 2002 rating decision that 
denied entitlement to a compensable evaluation for TMJ 
disorder.  The RO has not issued a statement of the case 
(SOC) pertaining to this issue.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a SOC is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1998).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that she 
provide any evidence in her possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

2.  The RO should issue the appellant a 
SOC as to the issues of whether she has 
entitlement to a compensable rating for 
TMJ and comply with the duty to assist 
and notification provisions of the VCAA.  
The appellant should be apprised of her 
right to submit a substantive appeal and 
to have her claim reviewed by the Board.  
The veteran and her representative must 
be advised of the time limit in which she 
may file a substantive appeal.

3.  Schedule veteran for a VA examination 
to determine the nature and severity of 
her migraine disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should comment as to whether 
her symptoms result in very frequent, 
completely prostrating and prolonged 
attacks.  Additionally, the examiner 
should also review pertinent aspects of 
the veteran's medical and employment 
history, and comment on the effects of 
the service-connected migraine disability 
upon the veteran's ordinary activity and 
on how it impairs her functionally, 
particularly with respect to employment.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




